Name: Council Implementing Decision (CFSP) 2016/360 of 11 March 2016 implementing Decision 2013/798/CFSP concerning restrictive measures against the Central African Republic
 Type: Decision_IMPL
 Subject Matter: international affairs;  Africa;  civil law
 Date Published: 2016-03-12

 12.3.2016 EN Official Journal of the European Union L 67/53 COUNCIL IMPLEMENTING DECISION (CFSP) 2016/360 of 11 March 2016 implementing Decision 2013/798/CFSP concerning restrictive measures against the Central African Republic THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(2) thereof, Having regard to Council Decision 2013/798/CFSP of 23 December 2013 concerning restrictive measures against the Central African Republic (1), and in particular Article 2c thereof, Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 23 December 2013, the Council adopted Decision 2013/798/CFSP. (2) On 7 March 2016, the United Nations Security Council Committee, established pursuant to United Nations Security Council Resolution 2127 (2013), added one person and one entity to the list of persons and entities subject to restrictive measures. (3) The Annex to Decision 2013/798/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2013/798/CFSP is hereby amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Brussels, 11 March 2016. For the Council The President A.G. KOENDERS (1) OJ L 352, 24.12.2013, p. 51. ANNEX The following entries are added to the Annex to Decision 2013/798/CFSP: A. Persons 9. Joseph KONY (Alias: a) Kony b) Joseph Rao Kony c) Josef Kony d) Le Messie sanglant) Designation: Commander of the Lord's Resistance Army Date of birth: a) 1959 b) 1960 c) 1961 d) 1963 e) 18 Sep. 1964 f) 1965 g) (Aug. 1961) h) (Jul. 1961) i) 1 Jan. 1961 j) (Apr. 1963) Place of birth: a) Palaro Village, Palaro Parish, Omoro County, Gulu District, Uganda b) Odek, Omoro, Gulu, Uganda c) Atyak, Uganda Nationality: Uganda Passport Address: a) Vakaga, Central African Republic b) Haute-Kotto, Central African Republic c) Basse-Kotto, Central African Republic d) Haut-Mbomou, Central African Republic e) Mbomou, Central African Republic f) Haut-Uolo, Democratic Republic of the Congo g) Bas-Uolo, Democratic Republic of the Congo h) (Reported address: Kafia Kingi (a territory on the border of Sudan and South Sudan whose final status has yet to be determined). As of January 2015, 500 Lord's Resistance Army elements were reportedly expelled from the Sudan.) Listed on: 7 March 2016. Other information: Kony is the founder and leader of the Lord's Resistance Army (LRA) (CFe.002). Under his leadership, the LRA has engaged in the abduction, killing, and mutilation of thousands of civilians across Central Africa. The LRA has been responsible for kidnapping, displacing, committing sexual violence against, and killing hundreds of individuals across CAR, and has looted and destroyed civilian property. Father's name is Luizi Obol. Mother's name is Nora Obol. Information from the narrative summary of reasons for listing provided by the Sanctions Committee: Joseph Kony was listed on 7 March 2016 pursuant to paragraphs 12 and 13 (b), (c), and (d) of resolution 2262 (2016) as engaging in or providing support for acts that undermine the peace, stability or security of the CAR; , involved in planning, directing, or committing acts that violate international human rights law or international humanitarian law, as applicable, or that constitute human rights abuses or violations, in the CAR, including acts involving sexual violence, targeting of civilians, ethnic- or religious-based attacks, attacks on schools and hospitals, and abduction and forced displacement; , recruiting or using children in armed conflict in the CAR, in violation of applicable international law;  and providing support for armed groups or criminal networks through the illicit exploitation or trade of natural resources, including diamonds, gold, and wildlife products in or from the CAR.  Additional information: Kony founded the Lord's Resistance Army (LRA) and has been described as the group's founder, religious leader, chairman, and commander-in-chief. Emerging in northern Uganda in the 1980s, the LRA engaged in the abduction, killing, and mutilation of thousands of civilians across central Africa. Under increasing military pressure, Kony ordered the LRA to withdraw from Uganda in 2005 and 2006. Since then, the LRA has been operating in the Democratic Republic of the Congo (DRC), CAR, South Sudan and reportedly Sudan. Kony, as the leader of the LRA, devises and implements LRA strategy, including standing orders to attack and brutalize civilian populations. Since December 2013, the LRA under the leadership of Joseph Kony has kidnapped, displaced, committed sexual violence against, and killed hundreds of individuals across CAR, and has looted and destroyed civilian property. Concentrated in eastern CAR and reportedly in Kafia Kingi, a territory on the border of Sudan and South Sudan whose final status has yet to be determined but militarily controlled by the former, the LRA raids villages to pillage food and supplies. The fighters set ambushes to attack security forces and steal their equipment when they respond to LRA attacks, and LRA fighters also target and loot villages that do not have a military presence. The LRA has also intensified attacks on diamond and gold mining sites. Kony is subject to an arrest warrant issued by the International Criminal Court. The ICC has charged him with twelve counts of crimes against humanity including murder, enslavement, sexual enslavement, rape, inhumane acts of inflicting serious bodily injury and suffering, and twenty-one counts of war crimes including murder, cruel treatment of civilians, intentionally directing an attack against a civilian population, pillaging, inducing rape, and enlisting, through abduction, of children under the age of 15 years. Kony has issued standing orders for rebel fighters to loot diamonds and gold from artisanal miners in eastern Central African Republic. Reportedly, some of the minerals are then transported by Kony's group to Sudan, or traded with local civilians and members of the former SÃ ©lÃ ©ka. Kony has also instructed his fighters to poach elephants in the Garamba National Park in the Democratic Republic of Congo, from where elephant tusks are reportedly transported through the east of the Central African Republic to Sudan, where senior LRA officials reportedly sell and trade with Sudanese merchants and local officials. The trade of ivory represents a significant source of income for Kony's group. As of January 2015, 500 Lord's Resistance Army elements were reportedly expelled from the Sudan. B. Entities 2. LORD'S RESISTANCE ARMY (Alias: a) LRA b) Lord's Resistance Movement (LRM) c) Lord's Resistance Movement/Army (LRM/A) Address: a) Vakaga, Central African Republic b) Haute-Kotto, Central African Republic c) Basse-Kotto, Central African Republic d) Haut-Mbomou, Central African Republic e) Mbomou, Central African Republic f) HautUolo, Democratic Republic of the Congo g) Bas-Uolo, Democratic Republic of the Congo h) (Reported address: Kafia Kingi (a territory on the border of Sudan and South Sudan whose final status has yet to be determined). As of January 2015, 500 Lord's Resistance Army elements were reportedly expelled from the Sudan.) Listed on: 7 March 2016. Other Information: Emerged in northern Uganda in the 1980s. Has engaged in the abduction, killing and mutilation of thousands of civilians in Central Africa, including hundreds in the Central African Republic. The leader is Joseph Kony. Information from the narrative summary of reasons for listing provided by the Sanctions Committee: The Lord's Resistance Army was listed on 7 March 2016 pursuant to paragraphs 12 and 13 (b), (c), and (d) of resolution 2262 (2016) as engaging in or providing support for acts that undermine the peace, stability or security of the CAR; , involved in planning, directing, or committing acts that violate international human rights law or international humanitarian law, as applicable, or that constitute human rights abuses or violations, in the CAR, including acts involving sexual violence, targeting of civilians, ethnic- or religious-based attacks, attacks on schools and hospitals, and abduction and forced displacement; , recruiting or using children in armed conflict in the CAR, in violation of applicable international law;  and providing support for armed groups or criminal networks through the illicit exploitation or trade of natural resources, including diamonds, gold, and wildlife products in or from the CAR.  Additional information: Emerging in northern Uganda in the 1980s, the LRA has engaged in the abduction, killing, and mutilation of thousands of civilians across central Africa. Under increasing military pressure, Joseph Kony, the LRA's leader, ordered the LRA to withdraw from Uganda in 2005 and 2006. Since then, the LRA has been operating in the Democratic Republic of the Congo (DRC), CAR, South Sudan and reportedly Sudan. Since December 2013, the LRA has kidnapped, displaced, committed sexual violence against, and killed hundreds of individuals across CAR, and has looted and destroyed civilian property. Concentrated in eastern CAR and reportedly in Kafia Kingi, a territory on the border of Sudan and South Sudan whose final status has yet to be determined but militarily controlled by the former, the LRA raids villages to pillage food and supplies. The fighters set ambushes to attack security forces and steal their equipment when they respond to LRA attacks, and LRA fighters also target and loot villages that do not have a military presence. The LRA has also intensified attacks on diamond and gold mining sites. LRA cells are frequently accompanied by captives who are forced to work as porters, cooks, and sex slaves. The LRA engages in gender-based violence including rapes of women and young girls. In December 2013, the LRA abducted dozens of people in Haute-Kotto. The LRA is reported to have been involved in the abductions of hundreds of civilians in CAR since the beginning of 2014. LRA fighters attacked Obo, in eastern CAR's Haut-Mbomou Prefecture, on several occasions in early 2014. The LRA continued to carry out attacks in Obo and other locations in southeastern CAR between May and July 2014, including apparently coordinated attacks and abductions in Mbomou Prefecture in early June. Since at least 2014, the LRA has been involved in elephant poaching and elephant trafficking for revenue generation. The LRA reportedly traffics ivory from Garamba National Park in northern DRC to Darfur, to trade for weapons and supplies. The LRA reportedly transports poached elephant tusks through CAR into Darfur, Sudan to sell. Additionally, as of early 2014, Kony had reportedly ordered LRA fighters to loot diamonds and gold from miners in eastern CAR for transport to Sudan. As of January 2015, 500 Lord's Resistance Army elements were reportedly expelled from the Sudan. In early February 2015, LRA fighters armed with heavy weapons abducted civilians in Kpangbayanga, Haut-Mbomou, and stole food items. On April 20, 2015, an LRA attack and the abduction of children from Ndambissoua, southeastern CAR led most of the village residents to flee. And in early July 2015, the LRA attacked several villages in southern Haute-Kotto Prefecture; the attacks involved looting, violence against civilians, burning of houses, and kidnapping. Since January 2016, attacks imputed to the LRA have multiplied in Mbomou, Haut-Mbomou and Haute-Kotto affecting in particular mining areas in Haute-Kotto. These attacks have involved looting, violence against civilians, destruction of property and abductions. They have led to displacements of the population, including around 700 people who have sought refuge in Bria.